DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed January 6, 2022.

Specification
The objection to the abstract of the disclosure has been withdrawn due to the amendment filed.

The objection to the title of the invention has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 16 and 18-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 11,081,671 B2).
In regard to claim 1, Zhang et al. teach a flexible display panel, comprising:  a flexible substrate 24; a display element 100 arranged on the flexible substrate 24; and a packaging layer 21/22 covering the display clement 110, the packaging layer 21/22 comprising an inorganic thin film 21 and an organic thin film 22 that are stacked alternately, wherein two protrusion structures 221/222 that are engaged with each other are arranged between at least two adjacent thin films of the packaging layer 21/22, and wherein a longitudinal section of each protrusion perpendicular to the flexible substrate 24 is a semi-ellipse or a semi-circle (Figure 2, columns 5-9, lines 50-67, 1-67, 1-67, 1-67 and 1-3, respectively).
 In regard to claim 2, Zhang et al. teach the protrusion structure 221/222 comprising a plurality of protrusions arranged in an array (Figure 2, columns 5-9, lines 50-67, 1-67, 1-67, 1-67 and 1-3, respectively). 
In regard to claim 4, Zhang et al. teach the packaging layer 21/22 comprising a first inorganic thin film 21, an organic thin film 22, and a second inorganic thin film 21 that are stacked sequentially (Figure 2, columns 5-9, lines 50-67, 1-67, 1-67, 1-67 and 1-3, respectively).

In regard to claim 6, Zhang et al. teach the first protrusion structure 221 and the first inorganic thin film 21 are of an integrated structure (Figure 2, columns 5-9, lines 50-67, 1-67, 1-67, 1-67 and 1-3, respectively). 
In regard to claim 7, Zhang et al. teach a third protrusion structure 221 and a fourth protrusion structure 222 that are engaged with each other are arranged between the organic thin films 22 and the second inorganic thin film 21 (Figure 2, columns 5-9, lines 50-67, 1-67, 1-67, 1-67 and 1-3, respectively). 
In regard to claim 8, Zhang et al. teach the third protrusion structure 221 and the organic thin film 22 being of an integrated structure (Figure 2, columns 5-9, lines 50-67, 1-67, 1-67, 1-67 and 1-3, respectively).
In regard to claim 9, Zhang et al. teach a display device, comprising the flexible display panel of claim 1 (Figure 2, columns 5-9, lines 50-67, 1-67, 1-67, 1-67 and 1-3, respectively). 
In regard to claim 16, Zhang et al. teach the protrusion structure 221/222 comprising a plurality of protrusions arranged in an array (Figure 2, columns 5-9, lines 50-67, 1-67, 1-67, 1-67 and 1-3, respectively). 
In regard to claim 18, Zhang et al. teach the packaging layer 21/22 comprising a first inorganic thin film 21, an organic thin film 22, and a second inorganic thin film 21 
In regard to claim 19, Zhang et al. teach a first protrusion structure 221 and a second protrusion structure 222 that are engaged with each other are arranged between the first inorganic thin film 21: and the organic thin film 22 (Figure 2, columns 5-9, lines 50-67, 1-67, 1-67, 1-67 and 1-3, respectively). 
In regard to claim 20, Zhang et al. teach the first protrusion structure 221 and the first inorganic thin film 21 are of an integrated structure (Figure 2, columns 5-9, lines 50-67, 1-67, 1-67, 1-67 and 1-3, respectively).
In regard to claim 21, Zhang et al. teach a third protrusion structure 221 and a fourth protrusion structure 222 that are engaged with each other are arranged between the organic thin film 22 and to second inorganic thin film 21 (Figure 2, columns 5-9, lines 50-67, 1-67, 1-67, 1-67 and 1-3, respectively).
In regard to claim 22, Zhang et la. Teach the third protrusion structure 221 and the organic thin film 22 being of an integrated structure (Figure 2, columns 5-9, lines 50-67, 1-67, 1-67, 1-67 and 1-3, respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to flexible display devices:
Nishizaki et al. (US 10,868,271 B2)		Sung et al. (Us 10,297,794 B2)
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
February 17, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822